Exhibit 99.1 EXECUTION VERSION SERIES 2011-1 NOTE PURCHASE AGREEMENT Dated as of September 9, 2011 Among CAL FUNDING I LIMITED as Issuer CONTAINER APPLICATIONS LIMITED as Seller and Manager THE PERSONS NAMED HEREIN as Purchasers THE PERSONS NAMED HEREIN as CP Purchasers THE PERSONS NAMED HEREIN as Deal Agents BANK OF AMERICA, NATIONAL ASSOCIATION, as Administrative Agent MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Structuring and Placement Agent (CAL Funding I Limited) Floating Rate Asset-Backed Notes, Series 2011-1 ARTICLE I DEFINITIONS 1 Section 1.1 Certain Defined Terms 1 Section 1.2 Other Terms 5 Section 1.3 Computation of Time Periods 5 ARTICLE II THE PURCHASE FACILITY 5 Section 2.1 Sale and Delivery of the Notes 5 Section 2.2 Acceptance and Custody of Series 2011-1 Notes 7 Section 2.3 Increase/Reduction of the Series 2011-1 Note Commitments 7 Section 2.4 Payments, Computations, Etc 7 Section 2.5 Extension of Scheduled Expiration Date 8 Section 2.6 Appointment of Structuring and Placement Agent 8 Section 2.7 Benefits of Protections under Supplement 9 ARTICLE III CONDITIONS OF PURCHASES 9 Section 3.1 Conditions Precedent to Initial Purchase 9 Section 3.2 Conditions Precedent to Each Purchase 9 ARTICLE IV REPRESENTATIONS AND WARRANTIES 9 Section 4.1 Representations and Warranties of the Issuer 9 Section 4.2 Representations, Warranties and Agreements of the Purchasers 12 Section 4.3 Replacement of Purchaser 13 Section 4.4 Representations and Warranties of Container Applications Limited 13 ARTICLE V GENERAL COVENANTS 14 Section 5.1 General Covenants of the Issuer 14 Section 5.2 General Covenants and Agreements of Manager. 15 ARTICLE VI INDEMNIFICATION 15 Section 6.1 Indemnities by the Issuer 15 Section 6.2 Increased Costs and Reduced Return. 16 ARTICLE VII THE DEAL AGENTS 18 Section 7.1 Authorization and Action 18 Section 7.2 Delegation of Duties 18 Section 7.3 Exculpatory Provisions 18 Section 7.4 Reliance 19 Section 7.5 Non-Reliance on Deal Agents and Other Purchasers 19 Section 7.6 Individual Capacities 19 Section 7.7 Successor Deal Agents 20 ARTICLE VIII ADMINISTRATIVE AGENT 20 Section 8.1 Appointment and Authority of Administrative Agent 20 - i - Section 8.2 Duties of the Administrative Agent 20 Section 8.3 Standard of Care; Conformity with Applicable Law; Liability of Administrative Agent 20 Section 8.4 Records 21 Section 8.5 Indemnification 21 Section 8.6 Compensation 22 Section 8.7 Independence of the Administrative Agent 22 Section 8.8 Other Activities of the Administrative Agent 22 Section 8.9 Resignation and Removal of Administrative Agent 23 Section 8.10 Action upon Termination, Resignation or Removal 23 Section 8.11 Agreement Not to File Petition in Bankruptcy 24 ARTICLE IX MISCELLANEOUS 24 Section 9.1 Amendments and Waivers 24 Section 9.2 Notices, Etc 25 Section 9.3 Ratable Payments 25 Section 9.4 No Waiver; Remedies 25 Section 9.5 Binding Effect 26 Section 9.6 Term of this Agreement 26 Section 9.7 GOVERNING LAW 26 Section 9.8 WAIVER OF JURY TRIAL 26 Section 9.9 Costs and Expenses 26 Section 9.10 No Proceedings 27 Section 9.11 Recourse Against Certain Parties; Waiver of Set-off Against CP Purchasers 28 Section 9.12 Confidentiality 29 Section 9.13 Counterparts 30 Section 9.14 Duties of Structuring and Placement Agent. 31 Section 9.15 Permitted Pledge. 31 LIST OF SCHEDULES AND EXHIBITS SCHEDULES SCHEDULE I Conditions Precedent to Initial Purchase SCHEDULE II Purchase Limits EXHIBITS EXHIBIT A Form of Compliance Certificate and Funding Notice EXHIBIT B Form of Related Group Addition Notice EXHIBIT C Form of Assignment and Acceptance - ii - SERIES 2011-1 NOTE PURCHASE AGREEMENT (as amended, modified and supplemented from time to time in accordance with the terms hereof, this “Agreement”), dated as of September 9, 2011, by and among: (1)CAL FUNDING I LIMITED, an exempted company with limited liability incorporated and existing under the laws of Bermuda, as issuer (the “Issuer”); (2)CONTAINER APPLICATIONS LIMITED, an international business company incorporated and licensed under the laws of Barbados, as Seller and Manager; (3)MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, a Delaware corporation, as structuring and placement agent (the “Structuring and Placement Agent”); (4)BANK OF AMERICA, NATIONAL ASSOCIATION, a national banking association (together with its successors and permitted assigns, “BoA”), as a Purchaser, as a Deal Agent (the “BoA Deal Agent”); (5)BANK OF AMERICA, NATIONAL ASSOCIATION, a national banking association, as the Administrative Agent (the “Administrative Agent”); (6)THE OTHER PURCHASERS from time to time party hereto; (7)THE CP PURCHASERS from time to time party hereto; and (8)THE OTHER DEAL AGENTS from time to time party hereto. In consideration of the premises and mutual covenants herein contained, the parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.1 Certain Defined Terms. (a)Certain capitalized terms used throughout this Agreement are defined above or in this Section 1.1. In addition, capitalized terms used but not defined herein have the meanings given to such terms in the Indenture, dated as of September 9, 2011 (as amended, restated, supplemented or otherwise modified from time to time in accordance with its terms, the “Indenture”), between the Issuer and Wells Fargo Bank, National Association, as indenture trustee (the “Indenture Trustee”) or, if such terms are not defined therein, such terms shall have the meanings given to such terms in the Series 2011-1 Supplement, dated as of September 9, 2011 (as amended, restated, supplemented or otherwise modified from time to time in accordance with its terms, the “Supplement”), between the Issuer and the Indenture Trustee. (b)As used in this Agreement and its exhibits, the following terms shall have the following meanings (such meanings to be equally applicable to both the singular and plural forms of the terms defined). Accepting Purchaser: As defined in Section 2.1(b). Act: The Securities Act of 1933, as amended. Additional Series 2011-1 Noteholder: As defined in Section 2.3(b). Assignment and Acceptance: Any properly completed notice substantially in the form of Exhibit C hereof. Availability: As of any date of determination for any Series 2011-1 Noteholder, the lesser of: (A) the excess, if any, of (x) the Series 2011-1 Note Commitment of such Series 2011-1 Noteholder on such date of determination over (y) the then Series 2011-1 Note Principal Balance of the Series 2011-1 Note owned by such Series 2011-1 Noteholder on such date of determination; and (B) such Series 2011-1 Noteholder’s Pro Rata share of an amount equal to the excess of (x) the Asset Base, over (y) the then Aggregate Principal Balance (calculated without giving effect to the requested Series 2011-1 Advance). Closing Date: This term shall have the meaning set forth in the Supplement. Commercial Paper: On any day, any commercial paper note issued by, or on behalf of, a CP Purchaser for the purpose of financing or maintaining its investment in the Notes, including all such commercial paper notes so issued to refinance matured commercial paper notes issued by, or on behalf of, such CP Purchaser that were originally issued to finance or maintain such CP Purchaser’s investment in the Notes. Competitor: This term shall have the meaning set forth in the Supplement. Compliance Certificate: A properly completed compliance certificate substantially in the form attached hereto as Exhibit A. Confidential Information: As defined in Section 9.12. CP Purchaser: With respect to each Purchaser, each Person designated by such Purchaser which in the ordinary course of business issues short-term promissory notes in the commercial paper market. On the Closing Date, the CP Purchaser (if any) associated with each Purchaser is set forth on Schedule III hereto. Deal Agent: Any or all, as the context may require, (i) with respect to any Purchaser or CP Purchaser described in the preamble hereto, the Deal Agent for such Person indicated in the preamble hereto, and (ii) with respect to any other Purchaser or CP Purchaser, the Person acting as deal agent therefor pursuant to a properly completed Related Group Addition Notice in the form of Exhibit B hereto. Notwithstanding the foregoing, any CP Purchaser may, upon prior written notice to the Issuer, act as its own Deal Agent. 2 Eligible Assignee: Any of the following: (a) any Purchaser or a member of its Related Group, (b) a Person (other than a Competitor) whose short-term rating is at least “A-1” from S&P and “P-1” from Moody’s, or whose obligations under this Agreement are unconditionally guaranteed by a Person whose long-term rating is at least “A” from S&P and “A-2” from Moody’s, (c) an Affiliate of any Purchaser, (d) any commercial paper conduit for which a Purchaser or any Affiliate thereof is a liquidity provider or a credit provider, or (e) any other Person (other than the Issuer, any Affiliate of the Issuer or a Competitor) consented to by the Issuer (such consent not to be unreasonably withheld) provided that the consent of the Issuer pursuant to clause (e) shall not be required if an Event of Default is then continuing. For the avoidance of doubt, that nothing contained in the Series 2011-1 Related Documents shall restrict (A) any Accepting Purchaser from assigning to the Purchaser in its Related Group any unpaid Series 2011-1 Advance previously funded by such Accepting Purchaser or (B) any Purchaser from assigning to an Accepting Purchaser in its Related Group any unpaid Series 2011-1 Advance previously funded by such Purchaser. Excepted Persons: As defined in Section 9.12(a). Exchange Act: As defined in Section 4.1(k). Fee Letter: This term shall have the meaning set forth in the Supplement. Funding Notice: As defined in Section 2.1(e). Governmental Authority: This term shall have the meaning set forth in the Indenture. Governmental Rules: Any and all laws, statutes, codes, rules, regulations, ordinances, orders, writs, decrees and injunctions, of any Governmental Authority and any and all legally binding conditions, standards, prohibitions, requirements and judgments of any Governmental Authority. Granting Purchaser: As defined in Section 2.1(b). Indemnified Amounts: As defined in Section 6.1. Indemnified Party: As defined in Section 6.1. Notes: Any or all, as the context may require, of the Series 2011-1 Notes. NRSRO: As defined in Section 9.12. Pro Rata: This term shall have the meaning set forth in the Supplement. 3 Purchase: Each Series 2011-1 Advance funded by a Purchaser or a CP Purchaser in accordance with the terms of this Agreement. Purchase Date: Any day on which a Purchaser or a CP Purchaser makes a Purchase. Purchase Limit: For each Purchaser, the maximum amount of Series 2011-1 Advances that a Purchaser shall be required to fund to the Issuer hereunder. On the Closing Date, the aggregate Purchase Limit for all Purchasers is One Hundred Million Dollars ($100,000,000) and the specific Purchase Limits of each Purchaser is set forth on Schedule II hereof. The “Purchase Limit” of a Purchaser may be increased or decreased in accordance with the provisions of Section 2.3 hereof. Purchaser: Each of the Persons set forth on Schedule II and any other Person that may be so designated from time to time pursuant to an Assignment and Acceptance. Purchaser Account: With respect to each Purchaser or CP Purchaser, the deposit account designated by such Purchaser or CP Purchaser to the Issuer and the Indenture Trustee from time to time. Purchaser Letter: This term shall have the meaning set forth in the Indenture. Related Group: For each Purchaser, such Purchaser and its related Deal Agent and, if applicable, any CP Purchaser designated by such Purchaser and, if applicable, such CP Purchaser’s Deal Agent. Any Purchaser that has no CP Purchaser affiliated with it for purposes of this Agreement shall be treated as its own Related Group. Related Group Addition Notice: Any properly completed notice substantially in the form of Exhibit B hereof. Rule 17g-5: Rule 17g-5(a)(3)(iii)(A) through (D) under the U.S. Securities Exchange Act of 1934, as amended. Scheduled Expiration Date: September 8, 2013, as such date may be extended from time to time in accordance with Section 2.5 of hereof. Series 2011-1 Advance: Any and all advances of funds to the Issuer made by a Purchaser or a CP Purchaser pursuant to Section 2.1 hereof. Series 2011-1 Note Commitment: This term shall have the meaning set forth in the Supplement. Supplement: The Series 2011-1 Supplement, dated as of September 9, 2011, between the Issuer and the Indenture Trustee. Taxes: This term shall have the meaning set forth in the Supplement. 4 Termination Date: The earliest to occur of (a) the Scheduled Expiration Date and (b) the date on which an Early Amortization Event occurs. UCC: The Uniform Commercial Code as in effect in the applicable jurisdiction. United States: The United States of America. Section 1.2 Other Terms. All accounting terms not specifically defined herein shall be construed in accordance with GAAP. All terms used in the UCC in effect in the State of New York, as applicable, and not specifically defined herein, are used herein as defined therein; provided, however, that references in this Agreement to any section of the Uniform Commercial Code shall mean, on or after the Closing Date of the adoption of any revision to the Uniform Commercial Code in the applicable jurisdiction, such revised or successor section thereto. Section 1.3 Computation of Time Periods. Unless otherwise stated in this Agreement, in the computation of a period of time from a specified date to a later specified date, the word “from” means “from and including” and the words “to” and “until” each mean “to but excluding.” ARTICLE II THE PURCHASE FACILITY Section 2.1 Sale and Delivery of the Notes. (a)Subject to the terms and conditions set forth in this Agreement and the Supplement, each Purchaser hereby delivers its commitment to fund Series 2011-1 Advances up to an aggregate amount outstanding not to exceed the Purchase Limit set forth opposite its name on Schedule II hereto (as such schedule may be updated from time to time in accordance with the terms of this Agreement). The Issuer agrees to deliver on the Closing Date to each of the Purchasers (or to such Person as such Purchaser shall direct) a Note registered in the name of such Purchaser (or any nominee designated by such Purchaser) with a maximum aggregate principal amount in the amount of the Purchase Limit for such Purchaser. Each of such Notes shall be duly executed by the Issuer, duly authenticated by the Indenture Trustee and registered in the name of each of the Persons set forth on Schedule II, or its nominee. The actual unpaid principal balance of the Notes will be increased and decreased from time to time in accordance with the terms hereof and of the Supplement. (b)Notwithstanding anything to the contrary in the preceding paragraph, any Purchaser (a “Granting Purchaser”) may grant to any CP Purchaser in its Related Group (an “Accepting Purchaser”) the option to fund all or any part of any Series 2011-1 Advance that such Granting Purchaser would otherwise be obligated to fund pursuant to this Agreement; provided that (i) nothing herein shall constitute a commitment by any Accepting Purchaser to fund any Series 2011-1 Advance and (ii) if any Accepting Purchaser elects not to exercise such option or otherwise fails to fund all or any part of such Series 2011-1 Advance, the Granting Purchaser shall be obligated to fund such Series 2011-1 Advance pursuant to the terms hereof. The funding of a Series 2011-1 Advance by an Accepting Purchaser hereunder shall utilize the Purchase Limit of the Granting Purchaser to the same extent that, and as if, such Series 2011-1 Advance was funded by such Granting Purchaser. 5 (c)Each Purchaser and each CP Purchaser may pledge its Series 2011-1 Note in accordance with the provisions of Section 9.15 of this Agreement. In addition, each Purchaser and each CP Purchaser may assign or transfer to an Eligible Assignee in accordance with the Supplement and the Indenture all or a portion of its Series 2011-1 Note, and, if any such assigning Purchaser so elects, an equivalent percentage of its Series 2011-1 Note Commitment, by the execution and delivery to the Issuer and the Indenture Trustee of (i) either (A) a fully executed Purchaser Letter or (B) the Opinion of Counsel referred to in Section 205(i) of the Indenture and (ii) an Assignment and Acceptance and a Related Group Addition Notice; provided, that if such assigning Purchaser does not elect to assign to such Eligible Assignee an equivalent percentage of its Series 2011-1 Note Commitment, then such assigning Purchaser shall retain the equivalent percentage of its Series 2011-1 Note Commitment hereunder. (d)In connection with any transfer of a Note made in accordance with the Supplement and the Indenture, the Issuer agrees to deliver a Note in the name of such transferee or its nominee on behalf of such transferee and its Related Group in the maximum aggregate principal amount specified in the related Assignment and Acceptance. (e)On the terms and conditions set forth herein and in Section 204 of the Supplement, the Issuer may request the Purchasers to make a Series 2011-1 Advance (each such request, a “Funding Notice”), each such Funding Notice to be on the terms and conditions set forth herein and in the Indenture and the Supplement and substantially in the form of Exhibit A hereto. On each day prior to the Termination Date, as applicable and subject to the satisfaction of the terms and conditions set forth herein, each Purchaser (or, if applicable, the CP Purchaser in its Related Group, if such CP Purchaser elects, in its sole discretion, to make such Series 2011-1 Advance) shall make a Purchase within three (3) Business Days after receipt of a properly completed Funding Notice, in each case of its Pro Rata share of the Series 2011-1 Advance requested under a Funding Notice from time to time during the period from the date hereof to but not including the Termination Date; provided, that any Funding Notice received prior to noon on such Business Day shall be deemed received on such Business Day and any Funding Notice received after such time shall be deemed received the following Business Day; provided, further, that each Series 2011-1 Advance by each Purchaser (or, if applicable, the CP Purchaser in its Related Group, if such CP Purchaser elects, in its sole discretion, to make such Series 2011-1 Advance) shall be for not less than the minimum amount set forth in Section 204(b) of the Supplement and not more than the maximum amount set forth in Section 204(b) of the Supplement. In the event that any Purchaser fails to make a Series 2011-1 Advance in accordance with its Series 2011-1 Note Commitment, the other Purchasers shall not be obligated to fund the Pro Rata Share of the defaulted Purchaser(s). The failure of any Purchaser or a member of its Related Group to make a Series 2011-1 Advance shall not impose an obligation on any other non-defaulting Purchaser or member of its Related Group to make a Series 2011-1 Advance of such shortfall, except as otherwise provided in Section 2.1(b). 6 (f)A duly authorized officer or representative of each Series 2011-1 Noteholder shall make appropriate notations on the schedule attached to the applicable Class A Note or on its books and records to reflect its Pro Rata share of each Series 2011-1 Advance and all payments received by it in reduction of the Series 2011-1 Note Principal Balance of the Series 2011-1 Note owned by such Series 2011-1 Noteholder. The Issuer hereby authorizes each duly authorized officer of each Series 2011-1 Noteholder, to make such notations on the applicable Series 2011-1 Note or on its books and records as aforesaid (provided that any failure by such officer or representative of a Series 2011-1 Noteholder to make any such notation shall not affect the obligations of the Issuer under any Series 2011-1 Note). Section 2.2 Acceptance and Custody of Series 2011-1 Notes. On the Closing Date, each Purchaser or its Deal Agent shall take delivery of the applicable Note and maintain custody thereof. Section 2.3 Increase/Reduction of the Series 2011-1 Note Commitments. (a)The Issuer may, upon at least 30 days’ written notice to each Deal Agent, with a copy to the Indenture Trustee, terminate in whole, or reduce in part, the then unused Series 2011-1 Note Commitment of each Purchaser; provided, however, that each partial reduction of the Series 2011-1 Note Commitment shall be in amounts equal to $10,000,000 or an integral multiple of $1,000,000 in excess thereof and shall be allocated pro rata among each Purchaser (based on the then current Series 2011-1 Note Commitment of each Purchaser).
